TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00131-CR



                                    Anthony Perez, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-07-904088, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Anthony Perez seeks to appeal from a judgment of conviction for burglary of a

habitation, with the punishment range enhanced by two prior felony convictions. Although the

judgment recites that the terms of Perez’s guilty plea were “unnegotiated,” the reporter’s record in

this case reveals that a sentence was negotiated during Perez’s plea hearing. Perez orally agreed in

the hearing that he waived his right to appeal. The trial court stated that the range of sentencing

would be from five to thirty-five years, then assessed sentence at thirty-five years in prison.

               The trial court certified that this is a plea bargain case and that Perez has no right of

appeal. Perez signed that certification. He nevertheless filed a notice of appeal in which he asserts

that his plea was not voluntarily made. There is no indication that this contention was raised by

written motion filed and ruled on before the plea, nor is there anything in the record indicating that

Perez obtained the trial court’s permission to appeal. See Tex. R. App. P. 25.2(a)(2). Accordingly,
Perez has no right to appeal and this appeal must be dismissed. See id. 25.2(d); see also Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

              Dismissed for want of jurisdiction.




                                            __________________________________________

                                            G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 6, 2008

Do Not Publish




                                               2